Name: Commission Regulation (EC) No 1763/96 of 11 September 1996 laying down transitional measures for the management of base areas in the new German LÃ ¤nder and repealing Regulation (EEC) No 1000/94
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  farming systems;  political geography
 Date Published: nan

 No L 231 /8 lENl Official Journal of the European Communities 12. 9 . 96 COMMISSION REGULATION (EC) No 1763/96 of 11 September 1996 laying down transitional measures for the management of base areas in the new German Lander and repealing Regulation (EEC) No 1000/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas, for the sake of clarity, Regulation (EC) No 1000/94 should be replaced with effect from the 1996/97 marketing year, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for cereals, oils and fats and dried fodder, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support scheme for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 1 575/96 (2), and in particular Article 16 thereof, HAS ADOPTED THIS REGULATION: Whereas Article 2 (6) of Regulation (EEC) No 1765/92 provides for the reduction of the area eligible for compen ­ satory payments and for a special set-aside without compensation where the sum of the areas for which aid is claimed by producers is in excess of the regional base area; Article 1 For the purposes of Article 2 (6) of Regulation (EEC) No 1765/92, the base area laid down by Commission Regula ­ tion (EC) No 1 098/94 (4) shall be temporarily increased for the new German Lander as indicated in the Annex. Whereas the change from the planned economy existing in the new Lander before unification to a market economy was carried out practically without a transitional period; whereas, therefore , implementation of the reform has come at a time when agricultural production struc ­ tures in the new Lander are in the process of change; whereas the loss of traditional markets in the countries of eastern Europe has led to a significant fall in livestock production and in the areas previously used for fodder production unforeseen when Regulation (EEC) No 1765/92 was adopted; Article 2 1 . For the 1998/99 , 1999/2000 , 2000/01 and 2001 /02 marketing years, where the base area laid down by Commission Regulation (EEC) No 1098/94 is exceeded within the limits indicated in the Annex to this Regula ­ tion, the area eligible for compensatory payments shall be reduced per producer, for the duration of the marketing year and in proportion to the over-run, by 10 %, 20 % , 30 % and 40 % respectively. 2. The reduction referred to in paragraph 1 shall be additional to any reduction made as a result of the base area provided for in Article 1 being exceeded. Whereas, given this situation, a solution has been found which , without giving rise to a permanent increase in the base area, which is a key element in the reform of arable farming, ensures that the strict application of the present legislation does not jeopardize the restructuring of the agricultural sector in the new Lander, whereas this solu ­ tion takes the form of a transitional measure introducing a temporary extension of the base area  to be reduced in four steps  from the 1993/94 marketing year, whereas these transitional measures are provided for in Regulation (EC) No 1000/94 (3); Article 3 Regulation (EEC) No 1000/94 is hereby repealed with effect from 1 July 1996. Whereas the factors which led to the adoption of Regula ­ tion (EC) No 1000/94 still pertain; whereas under these circumstances an extension of the transitional period is justified; Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1996/97 marketing year. (') OJ No L 181 , 1 . 7. 1992, p. 12. 0 OJ No L 206, 16. 8 . 1996, p. 1 . 3 OJ No L 111 , 30 . 4. 1994, p. 67. (4) OJ No L 121 , 12. 5 . 1994, p. 12. 12. 9 . 96 EN Official Journal of the European Communities No L 231 /9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1996 . For the Commission Franz FISCHLER Member of the Commission ANNEX (1 000 hectares) LÃ ¤nder 1996/97 to 1998/99 1999/2000 2000/01 2001 /02 Brandenburg + 6,8 + 5,1 + 3,4 + 1,7 Mecklenburg-Western Pomerania + 66,5 + 49,9 + 33,3 + 16,6 Saxony + 13,1 + 9,8 + 6,5 + 3,3 Saxony-Anhalt + 34,6 + 25,9 + 17,3 + 8,6 Thuringia + 29,0 + 21,8 + 14,5 + 7,3 Total 150,0 112,5 75,0 37,5